Exhibit 10.60

WARNER CHILCOTT

EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD AGREEMENT

You have been granted a restricted share unit award (the “Restricted Share Unit
Award”) on the following terms and subject to the provisions of the Restricted
Share Unit Award Agreement Terms and Conditions (“Attachment A”) appended hereto
and the Warner Chilcott Equity Incentive Plan, as amended and restated (the
“Plan”). Unless defined in this Restricted Share Unit Award Agreement (together
with Attachment A and each annex thereto, the “Agreement”), capitalized terms
will have the meanings ascribed to them in the Plan. In the event of a conflict
among the provisions of the Plan, this Agreement and any descriptive materials
provided to you, the provisions of the Plan will prevail.

 

Grantee:    [INSERT FULL NAME] Total Number of Restricted Share Units:   

[____] Restricted Share Units

(“Restricted Share Units”)

Grant Date:    [INSERT DATE OF GRANT] Vesting Schedule:    Ordinary vesting is
25% on each anniversary of the Grant Date. Special vesting provisions apply in
certain events (see Attachment A).



--------------------------------------------------------------------------------

Attachment A

RESTRICTED SHARE UNIT AWARD AGREEMENT

TERMS AND CONDITIONS

SECTION 1. Grant of Restricted Share Unit Award.

(a) Grant. Subject to the terms and conditions of the Plan and this Agreement,
Warner Chilcott plc (the “Company”) hereby grants to the Grantee on the Grant
Date the number of Restricted Share Units set forth on the cover page of this
Agreement on the terms set forth on the cover page and as more fully described
herein.

(b) Plan and Defined Terms. This award is granted under the Plan, which is
incorporated herein by this reference and made a part of this Agreement.
Capitalized terms, unless defined herein or in any annex hereto, shall have the
meaning ascribed to them in the Plan.

(c) Additional Terms for Awards Outside the United States. For a Grantee who
resides or is employed outside the United States, this award shall be subject to
the special terms and conditions set forth in Annex 1. In addition, if the
Grantee relocates to one of the countries with additional provisions set forth
in Annex 1, the special terms and conditions for such country shall apply to the
Restricted Share Units, to the extent the Company determines that such
application is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Company further reserves the
right to impose other requirements on the Grantee’s participation in the Plan
and on the Restricted Share Units, to the extent the Company determines that it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan and to require the Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

SECTION 2. Issuance of Restricted Share Units.

(a) Restricted Share Unit Issuance. Each Restricted Share Unit shall represent
the right to receive one ordinary share of the Company in accordance with the
terms hereof. For the avoidance of doubt, no ordinary shares of the Company
shall be issued unless and until the Restricted Share Unit vests in accordance
with the terms hereof.

(b) Voting Rights. The Grantee shall not have voting rights with respect to the
ordinary shares underlying the Restricted Share Units until such ordinary shares
are delivered to the Grantee in accordance with Section 4.

(c) Dividends. In the event that, prior to the vesting of any Restricted Share
Units, share dividends or cash dividends are declared and paid with respect to
the Company’s ordinary shares or any new, substituted or additional securities

 

Attachment A-1



--------------------------------------------------------------------------------

or other property is payable thereon (“Dividends”), the Restricted Share Units
shall not bear any entitlement to receive any such Dividends; provided however,
that the Grantee will be entitled to receive from the Group Company that employs
the Grantee, an equivalent compensatory cash bonus payment for services
performed by the Grantee (“Cash Bonus Payment”), payable pursuant to
Section 4(b)(iii), upon vesting of the related Restricted Share Units as set
forth in Section 3(b).

(d) Withholding Requirements. The Company or Group Company, as applicable, may
withhold any tax (or other governmental obligation) arising out of the grant,
vesting or settlement of this award or Cash Bonus Payment as a condition to such
grant, vesting or settlement, and the Grantee shall make arrangements
satisfactory to the Company or Group Company, as applicable, to enable it to
satisfy all such withholding requirements. In the event that the Grantee fails
to make such arrangements, all or part of this award is subject to forfeiture in
the sole discretion of the Company or Group Company, as applicable.

SECTION 3. Certain Restrictions. The following provisions shall apply to each
Restricted Share Unit until such Restricted Share Unit vests in accordance with
Section 4:

(a) The Restricted Share Units shall not be assigned, sold, transferred or
otherwise be subject to alienation by the Grantee or the Grantee’s spouse.

(b) All Cash Bonus Payments shall be subject to the same restrictions as the
Restricted Share Units to which such Cash Bonus Payments relate and, upon
vesting of such Restricted Share Units, shall be paid to the Grantee by the
Group Company that employs the Grantee.

(c) The holder of such Restricted Share Units shall have no liquidation rights
with respect thereto.

(d) In the event that the Grantee’s employment with the Company or the
applicable Subsidiary thereof is terminated by the Company (or the applicable
Subsidiary thereof) for Cause or by the Grantee without Good Reason, all then
unvested Restricted Share Units (and all Cash Bonus Payments related to such
unvested Restricted Share Units) shall be forfeited, and all of the Grantee’s
rights, or the rights of any spouse of such Grantee, to such unvested Restricted
Share Units (and such Cash Bonus Payments) shall terminate and all unvested
Restricted Share Units (and rights to Cash Bonus Payments) shall be redeemed and
cancelled by the Company and (as to Cash Bonus Payments) the applicable Group
Company without consideration.

(e) In the event that the Grantee’s employment with the Company or the
applicable Subsidiary thereof terminates for any reason other than as provided
in Section 3(d), such that upon such termination the Grantee is not an employee
of any Group Company, the vesting of unvested Restricted Share Units (and all
Cash

 

Attachment A-2



--------------------------------------------------------------------------------

Bonus Payments related to such unvested Restricted Share Units) shall be
governed by paragraph (b) or (c) of Annex 2 and all unvested Restricted Share
Units (and all such Cash Bonus Payments) as of the date of such termination
which do not become vested as a result of the application of such paragraph (b)
or (c) shall be forfeited by the Grantee and redeemed and cancelled by the
Company and (as to Cash Bonus Payments) the applicable Group Company without
consideration.

SECTION 4. Vesting of Restricted Share Units.

(a) Vesting. Subject to the provisions of this Agreement, the Restricted Share
Units (and all Cash Bonus Payments related to such Restricted Share Units) shall
vest in accordance with the provisions of Annex 2.

(b) Effect of Vesting. Subject to the provisions of this Agreement, upon the
vesting of any Restricted Share Units:

(i) the restrictions referred to in Section 3 shall cease to exist with respect
to such Restricted Share Units;

(ii) the Company will issue such amount of the ordinary shares underlying the
Restricted Share Units which have become so vested and cause a certificate or
certificates to be issued and delivered or, if applicable, appropriate book
entry measures to be taken with respect to such ordinary shares; and

(iii) any Cash Bonus Payments related to such vested Restricted Share Units
shall be paid to the Grantee by the Group Company that employs the Grantee
pursuant to applicable customary payroll practices.

(c) Fully paid. All ordinary shares delivered pursuant to Section 4(b)(ii) shall
be issued fully paid up to the nominal value of the ordinary shares and no
further money shall be due and owing in respect of the issue of the ordinary
shares. Any money required to pay up such ordinary shares may be received by the
Company from a Subsidiary, except where this would otherwise be prohibited by
section 60 of the Irish Companies Act 1963.

SECTION 5. Adjustment of Shares.

In the event of a Recapitalization, the terms of this award (including, without
limitation, the number and kind of ordinary shares subject to this award) shall
be adjusted as set forth in Section 14(a) of the Plan. In the event that the
Company is a party to a merger or consolidation, this award shall be subject to
the agreement of merger or consolidation, as provided in Section 14(b) of the
Plan.

 

Attachment A-3



--------------------------------------------------------------------------------

SECTION 6. Miscellaneous Provisions.

(a) No Rights to Additional Awards or Retention. This award is a one-time
discretionary award and nothing in this award or in the Plan shall confer upon
the Grantee any claim to be granted future or additional awards under the Plan.
The terms and conditions of this award need not be the same as with respect to
other recipients of awards under the Plan. Nothing in this award or in the Plan
shall confer upon the Grantee any right to continue in Service or interfere with
or otherwise restrict in any way the rights of the Company (or any Subsidiary
employing the Grantee), which rights are hereby expressly reserved by the
Company, to terminate the Grantee’s Service at any time and for any reason, with
or without Cause, and free from liability or any claim under the Plan unless
otherwise expressly provided in the Plan or herein or in any other agreement
binding the parties.

(b) Notices. Except as otherwise expressly provided herein, all notices,
requests and other communications under this Agreement shall be in writing and
shall be delivered in person (by courier or otherwise), mailed by certified or
registered mail, return receipt requested, or sent by facsimile transmission, as
follows:

If to the Company, to:

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: (973) 442-3283

If to the Grantee, to the address that he or she most recently provided to the
Company, or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other party hereto. All notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a Business Day in the
place of receipt. Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding Business Day in the
place of receipt. Any notice, request or other written communication sent by
facsimile transmission shall be confirmed by certified or registered mail,
return receipt requested, posted within one Business Day, or by personal
delivery, whether by courier or otherwise, made within two Business Days after
the date of such facsimile transmissions; provided that such confirmation
mailing or delivery shall not affect the date of receipt, which will be the date
that the facsimile successfully transmitted the notice, request or other
communication.

(c) Entire Agreement. This Agreement and the Plan and any other agreements
referred to herein and therein and any annexes, attachments and other

 

Attachment A-4



--------------------------------------------------------------------------------

documents referred to herein or therein, constitute the entire agreement and
understanding among the parties hereto in respect of the subject matter hereof
and thereof and supersede all prior and contemporaneous arrangements, agreements
and understandings, both oral and written, whether in term sheets, presentations
or otherwise, among the parties hereto, or between any of them, with respect to
the subject matter hereof and thereof.

(d) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Grantee, except that the Company may amend or modify the
Agreement without the Grantee’s consent in accordance with the provisions of the
Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(e) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Grantee.

(f) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company, the applicable Group
Company and the Grantee and their respective heirs, successors, legal
representatives and permitted assigns. Nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than the Company, the
applicable Group Company and the Grantee, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(g) Governing Law, Venue. All issues concerning the construction, validity and
interpretation of this Agreement, and the rights and obligations of the parties
hereunder, shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and performed entirely within
such state, without regard to the conflicts of laws rules of such state. Any
legal action or proceeding with respect to this Agreement shall be brought in
the courts of the United States for the Southern District of New York, and, by
delivery and acceptance of this Agreement, each party hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of such courts. Each party irrevocably waives any
objection which it may now or hereafter have to the laying of venue of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement in the courts referred to in this paragraph and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

Attachment A-5



--------------------------------------------------------------------------------

(h) Waiver of Jury Trial. The Grantee hereby irrevocably waives all right of
trial by jury in any legal action or proceeding (including counterclaims)
relating to or arising out of or in connection with this Agreement or any of the
transactions or relationships hereby contemplated or otherwise in connection
with the enforcement of any rights or obligations hereunder.

(i) Interpretation. Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation apply:

Headings. The division of this Agreement into Sections and other subdivisions
and the insertion of headings are for convenience of reference only and do not
alter the meaning of, or affect the construction or interpretation of, this
Agreement.

Section References. All references in this Agreement to any “Section” are to the
corresponding Section of this Agreement.

(j) Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated hereby are not affected in any manner materially
adverse to any party. If any provision of this Agreement is held to be invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

(k) Grantee Undertaking. The Grantee agrees to take whatever additional action
and execute whatever additional documents the Company (or Group Company, as
applicable) may deem necessary or advisable to carry out or effect one or more
of the obligations or restrictions imposed on either the Grantee or upon the
Restricted Share Units pursuant to the provisions of this Agreement.

(l) Plan. The Grantee acknowledges and understands that material definitions and
provisions concerning the Restricted Share Units and the Grantee’s rights and
obligations with respect thereto are set forth in the Plan. The Grantee has read
carefully, and understands, the provisions of such document.

SECTION 7. Definitions.

(a) “Affiliate” means, with respect to any Person, any other Person who,
directly or indirectly, controls such first Person or is controlled by said
Person or is under common control with said Person, where “control” means the
power and ability to direct, directly or indirectly, or share equally in or
cause the direction of, the management and/or policies of a Person, whether
through ownership of voting shares or other equivalent interests of the
controlled Person, by contract (including proxy) or otherwise.

 

Attachment A-6



--------------------------------------------------------------------------------

(b) “Business Day” means any day except a Saturday, Sunday or other day on which
applicable law authorizes or requires the closure of commercial banks in
(i) Dublin, Ireland, (ii) New York City or, if applicable, (iii) the place in
which notices, requests or other communications are received or sent by the
Grantee.

(c) “Cause” has the meaning ascribed to such term in the Grantee’s employment or
severance agreement, or if such Grantee is not a party to an employment or
severance agreement or “Cause” is not defined therein, “Cause” means:

(i) the conviction of such Grantee of a felony or comparable crime under
applicable local law (other than a violation of a motor vehicle or moving
violation law) or conviction of such Grantee of a misdemeanor if such
misdemeanor involves moral turpitude; or

(ii) voluntary engagement by such Grantee in conduct constituting larceny,
embezzlement, conversion or any other act involving the misappropriation of any
funds of the Company or any of its Subsidiaries in the course of such Grantee’s
employment; or

(iii) the willful refusal (following written notice) by such Grantee to carry
out specific directions of (A) the Company or (B) any of the Company’s
Subsidiaries with which such Grantee is employed or of which such Grantee is an
officer, which directions are consistent with such Grantee’s duties to the
Company or any of the Company’s Subsidiaries, as the case may be; or

(iv) the material violation by such Grantee of any material provision of any
employment, severance or related agreement to which Grantee is a party (other
than for reasons related only to the business performance of the Company or
business results achieved by such Grantee); or

(v) the commission by such Grantee of any act of gross negligence or intentional
misconduct in the performance of such Grantee’s duties as an employee of the
Company or any of its Subsidiaries.

For purposes of this definition, no act or failure to act on such Grantee’s part
shall be considered to be Cause if done, or omitted to be done, by such Grantee
in good faith and with the reasonable belief that the action or omission was in
the best interest of the Company or any of the Company’s Subsidiaries with which
such Grantee is employed or of which such Grantee is an officer, as the case may
be.

 

Attachment A-7



--------------------------------------------------------------------------------

(d) “Change in Control” has the meaning ascribed to such term in the Plan.

(e) “Disability” has the meaning ascribed to such term in the Grantee’s
employment or severance agreement, or if such Grantee is not a party to an
employment or severance agreement or “Disability” is not defined therein,
“Disability” has the meaning specified in any long-term disability insurance
policy maintained by the Company.

(f) “Employee” means any individual who is a common-law employee of the Company
or a Subsidiary thereof.

(g) “Good Reason,” with respect to any Grantee who is an employee of the Company
or any of its Subsidiaries, has the meaning ascribed to such term in such
Grantee’s employment or severance agreement or, if such Grantee is not a party
to an employment or severance agreement or “Good Reason” is not defined therein,
“Good Reason” means:

(i) the assignment to the Grantee of duties materially inconsistent with such
person’s position (including status, offices, titles and reporting requirements)
or any other action by the Company or any of its Subsidiaries which results in a
diminution of such person’s position, authority, duties or responsibilities, or

(ii) the Company or any of its Subsidiaries requiring the Grantee to be based at
any office or location other than the office or location for which such person
was hired;

provided, that any event described in clauses (i) or (ii) above shall constitute
Good Reason only if the Company or its relevant Subsidiary fails to cure such
event within 30 days after such company’s receipt from the Grantee of written
notice of the event which constitutes Good Reason; provided further, that Good
Reason shall cease to exist for an event on the 90th day following the later of
its occurrence or such person’s knowledge thereof, unless such person has given
the Company or its relevant Subsidiary written notice thereof prior to such
date.

(h) “Group Company” means the Company or one of its Subsidiaries, as applicable.

(i) “Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization.

(j) “Service” means service as an Employee.

(k) “Subsidiary” means, with respect to any specified Person, any other Person
in which such specified Person, directly or indirectly through one or more
Affiliates or otherwise, beneficially owns at least 50% of either the ownership

 

Attachment A-8



--------------------------------------------------------------------------------

interest (determined by equity or economic interests) in, or the voting control
of, such other Person. Unless the context otherwise requires, all references to
a “Subsidiary” or to “Subsidiaries” shall refer to a direct or indirect
Subsidiary or Subsidiaries of the Company.

 

Attachment A-9



--------------------------------------------------------------------------------

ANNEX 1

Additional Terms and Conditions of the Restricted Share Unit Award

Agreement for Grants Outside the United States

This Annex 1 includes additional terms and conditions that govern the Restricted
Share Units granted in the countries identified below. These terms are general
in nature and based on securities, tax and other laws that are often complex and
subject to frequent change. As such, the Company strongly recommends that you do
not rely on this summary as your only source of information relating to the
consequences of your Restricted Share Unit Award and participation in the Plan
and further that you consult your personal tax or legal advisors for advice as
to how the laws in your country apply to your situation. Finally, note that if
you are a citizen or resident of a country other than the one in which you are
working, additional requirements, other than those described herein, may be
applicable to you.

All Restricted Share Unit Awards Outside the United States. For awards of
Restricted Share Units to Grantees outside the United States, the following
additional terms apply:

 

A. Nature of Award.

 

  i. The Restricted Share Units are an extraordinary item that do not constitute
compensation of any kind for services of any kind rendered for the Company or
any Affiliate and which are outside the scope of the Grantee’s employment
contract, if any;

 

  ii. The Restricted Share Units are not intended to replace any pension rights
or compensation;

 

  iii. The Restricted Share Units are not part of fixed, normal or expected
compensation, salary or terms of employment for any purposes, including, without
limitation, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, any Subsidiary employing the Grantee or any Affiliate thereof; and

 

  iv. Nothing in this Agreement or the Plan shall confer or otherwise give rise
to any acquired rights and the Grantee’s acceptance and acknowledgment of this
award shall constitute a waiver of any and all claims to the contrary.

 

Annex 1-1



--------------------------------------------------------------------------------

B. Section 4 of the Agreement is amended to include the following additional
subsection at the end thereof:

“(d) No Acquired Rights. In the event of termination of the Grantee’s employment
(whether or not in breach of local labor laws), the Grantee’s right to vest in
the Restricted Share Units (and all Cash Bonus Payments related to such unvested
Restricted Share Units) under the Plan, if any, will, except as expressly
provided in this Agreement or in the Plan, terminate effective as of the date
that the Grantee is no longer actively employed and will not be extended by any
notice period (e.g., a period of “garden leave”) mandated under local law. In
consideration of the award, the Grantee irrevocably releases the Company (and
any Subsidiary employing the Grantee) and any Affiliate thereof from any claim
or entitlement to compensation or damages arising from forfeiture of the
Restricted Share Units (and all Cash Bonus Payments related to such unvested
Restricted Share Units) resulting from termination of the Grantee’s employment.”

 

C. Data Privacy.

The Grantee hereby explicitly consents to the collection, processing,
transmission and storage, in any form whatsoever, of any data of a professional
or personal nature described in this Agreement, the Plan and any other grant
materials by and among as applicable, the Company, a Subsidiary employing the
Grantee or any Affiliates thereof that is necessary, in the discretion of the
Company, for the purposes of implementing, administering and managing the
Grantee’s participation in the Plan. The Company may share such information with
any party located in the United States or elsewhere, including any trustee,
registrar, administrative agent, broker, stock plan service provider or any
other person assisting the Company with the implementation, administration, and
management of this Restricted Share Unit Award and the Plan. The Grantee thus
authorizes the Company and its Affiliates and any possible recipients described
herein to receive, possess, use, retain and transfer the data in electronic or
other form, for the sole purpose described herein. The Grantee understands that
he or she may refuse or withdraw such consent or authorization without cost by
contacting his or her local human resources representative; provided, however,
that the Grantee understands that such refusal or withdrawal may affect his or
her ability to participate in the Plan.

 

Annex 1-2



--------------------------------------------------------------------------------

Canada

 

i. Section 6(b) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement by deletion of the
address for the Company in Section 6(b) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Canada Co.

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +1 (973) 442-3283

 

ii. Section A of this Annex 1 shall not apply with respect to any Restricted
Share Unit granted in Canada.

 

Annex 1-3



--------------------------------------------------------------------------------

Germany

Section 6(b) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement by deletion of the
address for the Company in Section 6(b) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Deutschland GmbH

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

Italy

Section 6(b) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement by deletion of the
address for the Company in Section 6(b) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Italy S.r.l.

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

Netherlands

Section 6(b) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement by deletion of the
address for the Company in Section 6(b) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Nederland B.V.

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

 

Annex 1-4



--------------------------------------------------------------------------------

Puerto Rico

Section 6(b) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement by deletion of the
address for the Company in Section 6(b) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Company, LLC

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +1 (973) 442-3283

Spain

Section 6(b) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement by deletion of the
address for the Company in Section 6(b) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Iberia S.L.

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

Switzerland

Section 6(b) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement by deletion of the
address for the Company in Section 6(b) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Pharmaceuticals S.à r.l.

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

 

Annex 1-5



--------------------------------------------------------------------------------

United Kingdom

Section 6(b) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement by deletion of the
address for the Company in Section 6(b) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott UK Limited

Warner Chilcott Pharmaceuticals UK Limited

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

 

Annex 1-6



--------------------------------------------------------------------------------

ANNEX 2

VESTING OF RESTRICTED SHARE UNITS

Subject to the terms set forth in the Agreement and the Plan, the Restricted
Share Units vest as follows:

(a) Subject to paragraphs (b) and (c) of this Annex 2, the Restricted Share
Units shall vest as follows:

(i) 25% of the Restricted Share Units shall vest on the first anniversary of the
Grant Date;

(ii) 25% of the Restricted Share Units shall vest on the second anniversary of
the Grant Date;

(iii) 25% of the Restricted Share Units shall vest on the third anniversary of
the Grant Date; and

(iv) 25% of the Restricted Share Units shall vest on the fourth anniversary of
the Grant Date

(the first, second, third and fourth anniversary of the Grant Date each a
“Vesting Date”).

(b) If the Grantee’s employment with the Company or one of its Subsidiaries is
terminated at any time due to death or Disability or, other than within one year
after a Change in Control, by the employer without Cause or by the Grantee for
Good Reason (the date of such termination of employment, the “Termination Date”)
at a time when such Grantee holds outstanding unvested Restricted Share Units,
then:

(i) 50% of the Restricted Share Units that were otherwise eligible to vest on
the Vesting Date immediately following the Termination Date, shall vest on the
Termination Date; and

(ii) any outstanding Restricted Share Units that do not vest in accordance with
this paragraph (b) shall be forfeited and cancelled as of the Termination Date,
and, for the avoidance of doubt, all Cash Bonus Payments related to such
forfeited and cancelled Restricted Share Units shall also be forfeited and
cancelled as of such date.

(c) Upon a Change in Control, Restricted Share Units will remain eligible to
vest in accordance with paragraphs (a) and (b) of this Annex 2; provided,
however, that notwithstanding the foregoing provisions of this Annex 2, in
accordance with Section 5(b)(iii) of the Plan, in the event that the Grantee’s
employment is terminated by the Company or one of its Subsidiaries without

 

Annex 2-1



--------------------------------------------------------------------------------

Cause or by the Grantee for Good Reason, in either case within one year after
the Change in Control, all of such Grantee’s then outstanding unvested
Restricted Share Units shall vest and be non-forfeitable as of the date of such
termination.

 

Annex 2-2